Citation Nr: 0530780	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, 
prior to February 3, 2003, for post-traumatic stress disorder 
(PTSD).  

2.  Evaluation of PTSD, currently rated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The Board notes that in December 2003, the veteran revoked 
the power of attorney of record in favor of Vietnam Veterans 
of America.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 2003.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran filed his claim on January 8, 2001.  A VA 
treatment record, dated in September 2000, reflects a global 
assessment of functioning (GAF) score of 50 and a November 
2001 treatment record reflects a GAF score of 40.  

2.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, (including work or a 
worklike setting), or inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 25, 2000, 
for a 70 percent evaluation for PTSD have been met.  38 
U.S.C.A. §§ 5110(a) (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore. 38 U.S.C.A. § 5110(a); See 
38 C.F.R. § 3.400 (2005) (providing that effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later, unless claim received within one year 
after separation from service).  The date entitlement arose 
is the initial date on which it appears that the claimant has 
satisfied all of the substantive criteria for entitlement to 
the benefit.  Generally, the effective date for an award of 
an increased rating is the date of the filing of the claim 
for increase, or the date entitlement arose (which means the 
date the disability increased in severity), whichever is 
later.  See 38 C.F.R. § 3.400 (o)(1).  The effective date for 
an award of increased compensation, however, may date back 
one year before the date of the claim for increase if "it is 
factually ascertainable that an increase in disability had 
occurred" within that time frame.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v Gober, 
10 Vet. App. 511, 520 (1997).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155. A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2005), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsess 
ional rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2005).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the agency of original jurisdiction (AOJ) has 
assigned an effective date for the increased evaluation to 50 
percent, from February 3, 2003.  Initially, the Board notes 
that the October 2003 rating decision and the April 2004 
statement of the case contain inherent conflicts.  In the 
rating decision, it was noted that the 50 percent evaluation 
was based upon VA treatment records, dated from February 26, 
2002 to July 29, 2003, and specifically, a document, dated 
February 3, 2002, reflecting a decrease in the GAF score 
consistent with his psychological functioning.  In executing 
the rating decision, however, and as confirmed in the 
statement of the case, the effective date was noted as 
February 3, 2003.  The Board notes that in all probability, 
it was a typographical error.  Regardless, the Board notes 
that VA treatment records dated from 2002 to 2003, reflect a 
range of GAF scores, to include a GAF of 40 in January 2002, 
60 in August 2002, GAF scores of 55, 58, and 60 in September 
2002, a GAF score of 58 in October 2002, 70 in March 2003, 
and a GAF score of 40 in October 2003.  

Furthermore, the appellant filed the claim for an increase in 
January 2001, and the records reflect a GAF score of 50 in 
September 2000 and a GAF score of 40 in November 2001.  

In light of Hazen, the Board finds that the veteran's 
assertion that he was worse in his January 8, 2001 claim, 
coupled with the GAF scores of 50 and 40 in September 2000 
and November 2001, both of which were within one year of the 
date of claim, and particularly in view of the AOJ's decision 
to grant an increase, is supportable, and that the increased 
evaluation was warranted one year prior to the date of claim 
on January 8, 2001.  

In regard to the evaluation, the AOJ has assigned a 50 
percent evaluation for PTSD.  The appellant asserts that he 
is worse and in correspondence received in February 2004 
specifically requested a 70 percent evaluation.  

As noted, GAF scores ranging from 40 to 70 have been 
assigned.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence, which the 
Court has noted to be of importance.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 71 to 80 reflect no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork) and if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument).  Scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id. Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairments in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

In reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
appellant's statements, the assigned GAF scores, and the 
medical opinions.  The Board finds that a 70 percent 
evaluation is supportable.  The appellant has been assigned a 
GAF score in the 41-50 range on numerous occasions throughout 
the appeal period.  While there has been a wide range in the 
GAF scores assigned, to include a GAF score of 70 in March 
2003, the whole of the evidence reflects severe impairment as 
noted in a February 2003 VA treatment record.  Symptoms have 
been noted to include depression and isolation, and that 
examiner stated that he was not ready for employment in 
February 2002.  While a January 2001 record notes he had 
worked 20 days out of 30 as a truck driver, the GAF assigned 
at that time was 40, and suicidal ideation was noted in 
November 2001.  To the extent that symptoms may be 
attributable to diagnoses other than PTSD, there is no 
medical opinion making such distinction and the Board is 
unable to do so.  

The Board notes that the March 2003 VA examiner assigned a 
GAF score of 70 and opined that the appellant was not being 
kept from work due to PTSD symptoms.  The Board notes that 
the examiner did not review the claims and that the findings 
are inconsistent with the whole of the record, including the 
numerous other GAF scores ranging from 40 to 60, and is of 
diminished probative value.  The October 2003 VA examiner 
noted the appellant had been undergoing weekly treatment for 
PTSD during the past year, had significant PTSD and 
depressive symptoms that interfered with his daily 
functioning, and a GAF score of 44 was assigned.  In December 
2003, PTSD was noted to be severe and he was unemployed.  

Based on a longitudinal prospective, to include a GAF score 
of 40 in November 2001, 40 in January 2002, and 44 in October 
2003, the Board finds that the evidence supports an 
evaluation of 70 percent.  Consequently, the benefits sought 
on appeal are granted.  The Board notes that the veteran was 
specifically seeking a 70 percent evaluation, and thus, this 
represents a full grant of the benefit sought.  


ORDER

An effective date of September 25, 2000 for a 70 percent 
evaluation for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


